Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Foreign Priority Acknowledged
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 


Claim Objection
Claim 1, 25 and 26 are objected to because of the following informalities: “a second signal receiver” is unclear when it does not first set forth a first signal receiver.  For improving clarity, the word “second” should be deleted from the phrase “second signal receiver” in the claims as well as in other claims and the specification. Appropriate correction is required.

Rejection under 35 USC §102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-4, 6-7,13-14, 17-18 and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hergt (US-2008/0143332-A1).
Claim No
Claim feature
Prior art
Hergt (US-2008/0143332-A1)
1
A system for scanning an object, comprising: 
Hergt discloses a system for scanning an object (imaging a patient), comprising,


a supporting table configured to support the object; 

Supporting table (5),

a first signal conversion unit configured to receive one or more first signals associated with the object and convert the one or more first signals into one or more second signals; and 

First signal conversion unit (9).

Each of the patient bed coupling elements 9 functions as a signal conversion unit when it converts a first signal (a current signal in the coil circuit 8) into a second signal (a radiated signal intended to be received by a corresponding base unit coupling element 11).
The signal conversion unit set forth in the claim is broad enough to be met by the bed coupling unit 9 in Hergt.



a second signal receiver board configured to receive the one or more second signals, 

Second signal receiver board (an board on which base unit coupling elements 11 are mounted).

wherein the first signal conversion unit includes a plurality of first signal receiving channels, each channel of the plurality of first signal receiving channels being configured to receive a first signal associated with a portion of the object, and the supporting table and the second signal receiver board are configured to move relative to each other to cause the second signal receiver board to receive at least one second signal corresponding to at least one first signal received by at least one target channel of the plurality of first signal receiving channels.

Each of the coil elements 8 comprises a receiving channel that receives signal from the patient 6. 

There is a plurality of signal receiving channels in Hergt, each of the plurality of channels comprises a coil element 8 and a bed side coupling unit 9. 

Regarding claimed movement of the supporting table and the second signal receiving board, it should be said that the 
patient bed 5, in Hergt, moves and that movement causes the patient bed coupling elements 9 and the corresponding base unit coupling elements 11 to align and the thus the movement facilitates signal transmission therebetween.

3
The system of claim 1, further comprising a signal processing unit, wherein the second signal receiver board is further configured to transmit the one or more second signals to the signal processing unit, and the signal processing unit is configured to receive the one or more second signals and process the one or more second signals.

Hergt meets claims 3 as it implicitly/inherently includes a processing unit which receives signals from the base unit coupling units 11, because without a signal processing unit the invention of Hergt will be useless. 

4
The system of claim 1, wherein the second signal receiver board is positioned underneath the supporting table.

See Fig. 2 or 3 which indicates the base unit coupling elements 11 are placed below the patient bed 5.
6
The system of claim 1, wherein the supporting table includes a plurality of signal transmission ports, and the second signal receiver board includes a plurality of signal receiving ports corresponding to the plurality of signal transmission ports.

Claim 6 is met by Hergt when it depicts a plurality of patient bed coupling units 9 and corresponding plurality of base coupling units 11 in Figs. 2-3.
7
The system of claim 6, wherein the supporting table and the second signal receiver board are configured to move relative to each other to cause at least one signal transmission port of the plurality of signal transmission ports to be operably coupled to at least one signal receiving port of the plurality of signal receiving ports, such that the at least one second signal is received by the second signal receiver board.

Claim 7 is met by Hergt as the bed 5 moves relative to the base 1.
13
The system of claim 6, wherein at least a portion of the plurality of signal transmission ports are set close to a long side edge of the supporting table, or the plurality of signal transmission ports are set along a long axis direction of the supporting table.

Claim 13 is met by Hergt, cf. Fig. 2 and 3.
14
The system of claim 13, wherein at least a portion of the plurality of signal receiving ports are set close to a side edge of the second signal receiver board, the side edge of the second signal receiver board corresponding to the long side edge of the supporting table.

Claim 14 is met by Hergt, cf. Fig. 2 and 3.
17
The system of claim 14, wherein the at least a portion of the plurality of signal transmission ports are uniformly distributed, and the at least a portion of the plurality of signal receiving ports are uniformly distributed.

Claim 17 is met by Hergt, cf. Fig. 2 and 3.
18
The system of claim 17, wherein a first distance between two adjacent signal transmission ports of the at least a portion of the plurality of signal transmission ports is the same as a second distance between two adjacent signal receiving ports of the at least a portion of the plurality of signal receiving ports.

Claim 18 is met by Hergt, cf. Fig. 2 and 3.
25

Independent claim 25 is not met by Hergt because Hergt lacks a first and second optical fiber corresponding to a transmission port and a receiving port.




26
A method implemented on at least one machine each of which has at least one processor and at least one storage device for determining a signal transmission channel in a system, the method comprising: 

Hergt reference discloses a method as claimed when it discloses Figs. 1-13.

Coupling elements 9, 11, in Hergt reference, comprises “signal transmission channel” as claimed. 

The “magnetic resonance system”, in Hergt reference, inherently includes a processor for processing MRI signal and at least one storage device as claimed, even though it does not explicitly discuss them, because, without a processor and a storage device the “magnetic resonance system” of Hergt will not work.


determining a moving direction of a supporting table of the system; and 

Hergt meets claimed step of determining when it discusses “travel direction”, of patient’s bed 5, which needs a determination, as claimed, cf. ¶ [0037] and throughout the text in Hergt where the term “travel direction” can be found”. 


causing the supporting table or a second signal receiver board of the system to move relative to each other to make at least one signal transmission port operably coupled to a first signal conversion unit of the system be aligned with at least one signal receiving port to form the signal transmission channel.

Hergt meets claimed step of causing when it discloses signal transmission between coil (8) moving patient bed 5 and base unit (1). 

Hergt discloses a first signal conversion unit (9) and at least one signal receiving port (11) which are aligned with one another to transmit signals therebetween.
Bed coupling unit 9 in Hergt can be equated to the claimed signal conversion unit because it converts a current signal which confined to the coil 8 circuit into a wireless signal. The signal conversion unit set forth in the claim is broad enough to be met by the bed coupling unit 9 in Hergt.

Items 9 and 11 in Hergt form a signal transmission channel as claimed.



Claims 1, 3-4, 6-7,9-10, 15, 21, and 23-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dooms (US-2008/0309341-A1).
Claim No
Claim feature
Prior art
Dooms (US-2008/0309341-A1)
1
A system for scanning an object, comprising: 
Dooms discloses a system for scanning an object as claimed, see Figs 1 and 2 in Dooms.
 

a supporting table configured to support the object; 

A supporting table (2).
Patient table 2 supports an object (a patient P).


a first signal conversion unit configured to receive one or more first signals associated with the object and convert the one or more first signals into one or more second signals; and 

A first signal conversion unit (10, 11, 12n).

The analog-to-digital converters 10, 11 along with the digital cables 12n, in Dooms, convert MRI signals of the patient P received by coils A, B into a second signal (i.e. digitized MRI signal). 


a second signal receiver board configured to receive the one or more second signals, 

A second signal receiver board (8).

wherein the first signal conversion unit includes a plurality of first signal receiving channels, each channel of the plurality of first signal receiving channels being configured to receive a first signal associated with a portion of the object, and the supporting table and the second signal receiver board are configured to move relative to each other to cause the second signal receiver board to receive at least one second signal corresponding to at least one first signal received by at least one target channel of the plurality of first signal receiving channels.

Plurality of channels are met by plurality of digital cables 121….12n first conversion unit (10, 11, 12n).
Each of the digital cables 121…12n carry signal associated with a portion of the patient P.

The patient table 2 and the surface coil 71…7n moves relative to the second receiver board (8) placed in the main structure of the MRI system in Dooms.

Target can be a channel among channels (digital cables 121….12n) which faces connector 2a or 8a.



3
The system of claim 1, further comprising a signal processing unit, wherein the second signal receiver board is further configured to transmit the one or more second signals to the signal processing unit, and the signal processing unit is configured to receive the one or more second signals and process the one or more second signals.

Dooms meets claims 3 as it includes a processing unit (8), cf. ¶ [0027].
4
The system of claim 1, wherein the second signal receiver board is positioned underneath the supporting table.

See Fig. 1 or 1 which indicates the base unit coupling elements 11 are placed below the patient bed 2.
6
The system of claim 1, wherein the supporting table includes a plurality of signal transmission ports, and the second signal receiver board includes a plurality of signal receiving ports corresponding to the plurality of signal transmission ports.

Claim 6 is met by Dooms, see signal transmission ports (121b) and signal receiving ports (2a, 8a).
7
The system of claim 6, wherein the supporting table and the second signal receiver board are configured to move relative to each other to cause at least one signal transmission port of the plurality of signal transmission ports to be operably coupled to at least one signal receiving port of the plurality of signal receiving ports, such that the at least one second signal is received by the second signal receiver board.

Claim 7 is met by Dooms, cf. Figs 1 and 2.
9
The system of claim 6, wherein the one or more second signals are one or more optical signals, and the first signal conversion unit is operably coupled to at least one signal transmission port of the plurality of signal transmission ports via a first optical fiber.

Claim 9 is met by Dooms, cf. Figs 1 and 2. The signals from port 10c, 11a travel via optical fibers 12 to ports (2a, 8a).
10
The system of claim 6, further comprising a signal processing unit configured to process the one or more second signals, wherein the signal processing unit is operably coupled to at least one signal receiving port of the plurality of signal receiving ports via a second optical fiber.

Claim 10 is met by Dooms as it includes a signal processing unit (8).
15
The system of claim 6, wherein the one or more second signals are one or more optical signals, and a signal transmission channel configured to transmit an optical signal of the one or more optical signals is formed when one of the plurality of signal transmission ports is operably coupled to one of the plurality of signal receiving ports.

Claim 15 is met by Dooms, cf. Fig. 1 and 2 and note that optical signals are transmitted via the optical fibers.
21
The system of claim 10, further comprising: a table control module configured to control the supporting table or the second signal receiver board to move.

Claim 21 is met by Dooms, as the patient table 2 is understood to be mobile and requires a control module for controlling a movement of the table 2. 
23
The system of claim 6, wherein the system is a magnetic resonance (MR) system, and the one or more first signals are one or more MR analog signals; the first signal conversion unit includes a coil element and an analog signal processing unit; the coil element is operably coupled to the analog signal processing unit, and is configured to receive the one or more MR analog signals; and the analog signal processing unit is operably coupled to at least one of the plurality of signal transmission ports via a first optical fiber, and is configured to receive the one or more MR analog signals and convert the one or more MR analog signals to one or more optical signals.

Claim 23 is met by Dooms as it describes an MRI system.
The system includes coil elements (A, B), cf. Fig. 1 and 2.

The coil elements (A, B) are operably coupled to a signal processing unit (8).

Dooms uses optical fibers as claimed.
24
The system of claim 23, wherein the analog signal processing unit includes: an analog-to-digital conversion circuit operably coupled to the coil element, and configured to receive the one or more MR analog signals and convert the one or more MR analog signals to one or more MR digital signals; and a photoelectric conversion circuit set between analog-to-digital conversion circuit and the plurality of signal transmission ports, and configured to convert the one or more MR digital signals to the one or more optical signals, and transmit the one or more optical signals to the at least one of the plurality of signal transmission ports via the first optical fiber.

Dooms meets claim 24.
25
A magnetic resonance (MR) apparatus, comprising: a supporting table; a first signal conversion unit; a second signal receiver board; and a signal processing unit, wherein the supporting table includes a plurality of signal transmission ports, the second signal receiver board includes a plurality of signal receiving ports corresponding to the plurality of signal transmission ports, the second signal receiver board is positioned underneath the supporting table, the supporting table and the second signal receiver board are configured to move relative to each other to cause at least one signal transmission port of the plurality of signal transmission ports to be aligned with at least one signal receiving port of the plurality of signal receiving ports, the first signal conversion unit is operably coupled to the at least one signal transmission port via a first optical fiber, and is configured to receive magnetic resonance (MR) analog signals associated with an object, and convert the MR analog signals to optical signals, and the signal processing unit is operably coupled to the at least one signal receiving port via a second optical fiber, and is configured to receive the optical signals and process the optical signals.

Independent claim 25 is met by Dooms, because Dooms includes a first optical fiber (121….12n) for connecting between ports 10c 11a and port 2a and a second optical fiber between ports 2a and 8a. The other features of the claim are addressed in item matching of claim 1 with reference Dooms, see above. 
26
A method implemented on at least one machine each of which has at least one processor and at least one storage device for determining a signal transmission channel in a system, the method comprising: 

Method claim 26 is met by Dooms as it includes processor 8 that controls operation of the MRI system therein. Dooms discloses signal transmission channels (121…12n).

Dooms must have a storage device for functioning of the processor (8).


determining a moving direction of a supporting table of the system; and 

Dooms has a supporting table (2) and/or the coils (71…7n) which moves, the movement cannot be random, the must be precise, therefore, the processor must determine the movement including the direction.


causing the supporting table or a second signal receiver board of the system to move relative to each other to make at least one signal transmission port operably coupled to a first signal conversion unit of the system be aligned with at least one signal receiving port to form the signal transmission channel.

Dooms meets the claim feature and it transmits signals from the coils (A, B) to the processor (8) via optical fibers in a non-contact manner where the transmission port (121b) and the reception ports (2a, 8a) needs to line up with one another.




Allowable Subject Matter
Claims 19-20 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to G.M. HYDER whose telephone number is (571)270-3896.  The examiner can normally be reached on M-F 9 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


G.M. HYDER
Primary Examiner
Art Unit 2852


/G.M. A HYDER/Primary Examiner, Art Unit 2852